Title: From Abigail Smith Adams to Richard Rush, 30 August 1815
From: Adams, Abigail Smith
To: Rush, Richard


				
					Dear Sir
					Quincy August 30th 1815
				
				I transmit, to you two Letter lately received altho of an old date. they may communicate to you some facts which perhaps you might not receive from any other Source. I do it in confidence, as Some of the Sentiments are not calculated for the meridian where the writer now is. where in a Subsequent Letter of july 17th he writs that “one cannot indulge even a Sentiment of compassion for the condition of France, where the Armies of all Europe are ravaging and ransoming the Country, of which they proclaim Louis the Legitimate Sovereign”If they contain any thing you may think proper to communicate to the President, you are at liberty to do SoYou will be so good as to return them by the next mail, to your Friend
				
					A Adams
				
				
					Mr A. writes the treaty of commerce was Signd the 3 july, and mr Gallatin had Saild for N york with it
				
			